Citation Nr: 1316179	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the Veteran's service-connected right knee disorder.

2.  Entitlement to service connection for numbness of the feet, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida Regional Office (RO), which continued a denial of service connection for a back disorder and numbness of the feet, as no new and material evidence had been submitted to reopen the previously denied claims. 

In an August 2005 decision, the Board reopened the claims and remanded these issues for further development.  In a June 2006 decision, the Board denied service connection for a back disorder and numbness of the feet. 

The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted a Joint Motion for Remand (Joint Motion), and remanded the matter to the Board for further development and readjudication.  In May 2008, the Board remanded the claim for further development, to include attempting to obtain alleged missing service treatment records.  In May 2009 the Board remanded the case again for VA examinations.  In August 2010 the Board remanded the case a third time, for a new VA examination and to obtain records from the Social Security Administration  (SSA). 

The Board issued a decision in September 2011 that denied the claims. The Veteran appealed the Board's September 2011 decision to the Court.   In an April 2012 Order, the Court granted a Joint Motion, and remanded the matter to the Board for further development and readjudication.  

The Board remanded the claims in August 2012 and November 2012 for development consistent with the Joint Motion.



FINDINGS OF FACT

1.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by any service-connected disability.

2.  Numbness of the feet is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may arthritis be presumed to have been incurred in or aggravated by such service, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  Numbness of the feet was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through May 2004, October 2008 and July 2009 letters.  The claims were subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration  (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, the Veteran was afforded VA examinations in November 2005, August 2009, and January 2013, with additional opinions received in October 2010 and August 2012, in order to adjudicate his service connection claims.  Of those examinations, the November 2005 and August 2009 opinions addressed the etiology of the claimed numbness of the feet.  The Board finds that the proffered opinions, when reviewed as a whole, regarding the etiology of the Veteran's low back disability and numbness of the feet were based on current or past interviews with the Veteran and review of the record, including multiple physical examinations.  From these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in August 2012 and November 2012 in order to obtain VA records and VA examinations with opinions.  As such directives have been substantially complied with, no further action is necessary in this regard.  Specifically, the Veteran has received a full physical examination with a new VA examiner and an adequate opinion as to whether his low back disability was caused or aggravated by service or by a service-connected disability.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that while serving in combat in Vietnam, he injured his low back when a mortar attack hit him and he was blasted to the ground.  He then underwent multiple surgeries for a right knee injury and at the same, had shrapnel removed from his back.  He contends that ever since then, he has suffered from back pain related to the physical trauma of that event.  He also contends that his service-connected right knee disability had caused or aggravated his low back disability.  He contends that his feeling of numbness in his feet is related to his service or to a service-connected disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes arthritis, but does not include the Veteran's claim for numbness of the feet.  In that case, credible lay and medical evidence can demonstrate continuous symptoms since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection; instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza.  The statute provides a basis for determining whether a particular injury was incurred in service but not a basis to link the injury etiologically to the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records do not show any complaints, treatment, or diagnosis of a back disorder.  The records demonstrate the reported incident where the Veteran was thrown from an "APC," however, the only injury reported or treated was the right knee.  He was medivaced out of Vietnam to foreign hospitals before returning to the U.S. for further treatment and surgery of the knee.  In fact, once the Veteran arrived back to the U.S., physical examination of the body was normal but for the right knee injury.  While the claims file contains an October 1969 letter from the Veteran to his father complaining of back pain, the Veteran's May 1970 separation examination showed a normal spine and the Veteran denied "back trouble of any kind" in his Report of Medical History.  There were no significant defects or diagnoses noted and no significant interval history. 

A VA examination in September 1979 conducted in connection with the Veteran's complaints of right knee and leg pain included no complaints of back pain.  Physical examination of the back was normal, with no related diagnosis. 

The first evidence of a back disorder is dated in the early 1980s.  In January 1984, the Veteran indicated that he had developed back problems secondary to favoring his left leg over his right leg due to his service-connected right knee disorder.  A June 1984 statement from Dr. W.V.C. also notes complaints of back pain and indicates that the pain had been present for the past year and was affecting his employment as a meat cutter.  

The Veteran was afforded a VA examination in June 1984.  This examiner noted a developmental lesion in the low back region at L4-5 and indicated that this did not appear to be a post traumatic change.  
 
In a November 1984 statement, the Veteran indicated that he developed his back disorder as a result of lifting with his back instead of his legs through his employment as a butcher.  The Veteran indicated that he could not lift with his knees due to his service-connected right knee injury and instead lifted with his back which caused his current back disorder. 

In December 1984 the Veteran submitted a statement signed by a VA physician which indicated that the Veteran had injured his back during military service in 1969 after being blown off the top of an APC by a mortar shell burst.  A February 1985 statement from Dr. W.V.C. indicates that the Veteran's previous complaints of chronic pain while on the job were temporary in nature and had resolved. 

In September 1994 the Veteran submitted an August 1994 statement from a VA physician indicating that a December 1993 MRI scan of the lumbar spine showed bone growth, scar tissue, and nerve damage that was consistent with the claimed 1969 back injury.  

The Veteran also submitted a July 1995 statement from Dr. J.W.B. indicating that the Veteran had injured his back during his military service in Vietnam.  

A May 2002 statement from Dr. J.W.B. indicated that the Veteran's back problems were incurred during his military service in Vietnam.  

In October 2005 the Veteran was afforded a VA examination of the spine.  At the time of the examination the Veteran reported that he injured his back in service.  The examiner reported that imaging studies demonstrated multiple annotations of degenerative changes within the lumbar spine.  The examiner noted the Veteran's history of a back injury in service but also noted that the Veteran's service treatment records were negative for an injury to the back in service.  Thus, the October 2005 VA examiner indicated that he could not relate the Veteran's current low back disorder to his military service without resort to mere speculation. 

In a February 2009 statement, Dr. G.C.B., the Veteran's private physician, wrote that there was a history of a significant back injury in service, as reported by the Veteran.  Dr. G.C.B. indicated that the Veteran was suffering from chronic pain syndrome due to lumbar degenerative disc disease. 

In August 2009 the Veteran was afforded a VA examination of the spine.  The examiner reported that imaging studies showed facet sclerosis from L3 to S1 bilaterally.  There appeared to be neuroforaminal narrowing at L3-4 and L4-5.  The examiner diagnosed lumbar stenosis and failed laminectomy syndrome.  With regard to the question of whether or not the Veteran's currently diagnosed back disorder was caused or aggravated by his service-connected right knee disorder the examiner wrote the following: "There are many potential factors to have lead to chronic back problems with [the Veteran].  Antalgic gait is [sic] related to his right knee condition is a possibility but there are too many other potential factors that could have lead to his back problems to be able to determine that this is the root cause." 

Pursuant to an August 2010 Board remand, another opinion was obtained in October 2010.  At that time the VA physician reviewed the entire claims file, including the February 2009 statement from Dr. G.C.B. which was, notably, silent for a right knee disorder.  The examiner noted that the Veteran had been treated at VA since at least 1996 and his right knee disorder did not appear on his primary care list.  Significantly, VA and private records were largely silent for a right knee disorder and/or gait abnormalities.  While the Veteran did begin walking with a cane at some point, the examiner indicated that there was no specific recommendation for a cane by a physical therapist.  Thereafter the examiner opined that the Veteran's back disorder was less likely as not aggravated by his service-connected right knee disorder.  The examiner noted that there was no objective evidence that the Veteran's service-connected right knee disorder was of such severity to cause or aggravate his back disorder.  This opinion was based on medical literature review, medical record review, and the examiner's clinical experience.  Therefore, the examiner was in agreement with the August 2009 examiner.

In August 2012, the VA obtained an opinion from another VA examiner on the matter. The examiner reviewed the claims file, summarizing the file extensively.  The examiner noted that service treatment records showed treatment only for a right knee injury, rather than for a back injury, and that the right knee healed while in service.  The examiner noted that the first indication of any back pain or problem was not until November 1983, at which time the Veteran reported having had back pain for two years.  The examiner noted the other subsequent treatment records that showed ongoing treatment for a back disability and for right knee pain, without indication of a connection between the two.  The examiner concluded that it was less likely than not that the Veteran's back disability was caused or aggravated by service or by the service-connected right knee disability.  The examiner found it to be inconsistent that although the Veteran had previously reported injuring his back in service with removal of shrapnel, the service treatment records showed instead a right knee injury and no mention of any related back injury.  The examiner explained that the records would have likely noted any injury to the back if there had been a significant injury at the time.  In any case, the separation examination was silent for back or knee complaints.  Then, records from the early 1980s demonstrated back pain that began in approximately 1981, 11 years following separation from service.  Imaging at the time very clearly showed a congenital condition of L5 sacralization with marked asymmetry of the processes causing unequal forces on the spine and resulting in degenerative changes on the spine which progressed with aging, weight gain, and daily/occupational stress.  That condition eventually led to back surgeries in 1993 and 1995.  There was no objective evidence that the episodes of back pain reported to have happened on active duty, even if they had been documented, would have been more than acute and limited events as is typical of musculoskeletal back strains, since there was no evidence of continued complaints or medical evaluation/treatment in the years immediately following separation from service.  There was absolutely no objective evidence that the currently claimed back condition resulted from active duty. 

With regard to the right knee, the examiner found no relationship between that disability and the low back.  The examiner explained that the service treatment records indicated full recovery from the right knee surgery, with no residual symptoms.  The post-service records showed complaints of knee pain and back pain in separate tracks, without mention of a cause and effect relationship of each other.  A November 2009 physical therapy record referred to an antalagic gait presumably due to his back condition which they were treating at the time, not his knee, which was not even mentioned in that note.  A careful review of the claims file supported the previous examiner's opinion that there was a lack of documentation for impaired gait caused by the right knee, though there was evidence of impaired gait due to the back disability itself.  Records are repeatedly silent for any mention of related right knee pain when the Veteran was seeking treatment for his back disability.  It seemed to the examiner that the Veteran's neurological examinations, in which he reported symptoms affecting the right leg, varied widely during different medical visits and relying on only one examination was faulty due to factors such as secondary gain.  Regarding the cane, there was no evidence that it had been prescribed by the VA.  There was evidence in 2009 that the Veteran had been prescribed a rollator for gait instability related to low back pain.  It was also of note that the Veteran had suffered more than one stroke and it was unknown if his stroke was affecting his balance or not.  The examiner stated that while it was somewhat understandable that because the Veteran had both knee and back problems for many years, subjectively, pain from both conditions intermingling with each other could infer a cause and effect relationship.  However, there was no real medical basis for that subjective impression.  The history of each condition's development was different, the mechanisms were different, and there was no objective evidence that the right knee condition caused or aggravated the back condition

In January 2013, the Veteran underwent another VA examination in order to comply with the Joint Motion, which stated that if the February 2009 VA examiner was unavailable, a new examination must be conducted.  On examination, the Veteran reported that when he was in Vietnam, he was sitting on an armored personnel carrier when they underwent a mortar attack which blew him off of the carrier and into the rice paddies.  They took him first to a medivac station, then to a hospital in Saigon, then to Japan, and then to hospitals in Florida and Georgia.  He believed they had worked on his back and he thought they had cut it, stating, "maybe they did, maybe they didn't."  He said he had had shrapnel surgery.  He stated that on separation, he had family waiting for him and was told he would have to be delayed two weeks if he reported any physical problems, so he did not report any symptoms.  Following service, he had odd jobs such as brick making, roofing, and construction work.  However, he couldn't stay bent to lay brick.  He then worked as a truck mechanic for three years and then went into the meat business.  He was having trouble with all of those jobs due to pain.  He took pain medication for 40 years in order to work.  He stated that he was on strong medication from the 1980s until 2008.  He reported first seeing VA doctors in the 1970s and obtaining medications.  He was getting cortisone injections for his back.  His knees and back would swell and hurt.  Following physical examination of the Veteran, the examiner thoroughly reviewed the claims file, noting the findings in the service treatment records and post-service treatment records.  The examiner concluded that it was less likely than not that the Veteran's back condition had its onset in service or was related to an in-service event or injury.  It was also less likely than not that the back disorder was caused or aggravated by the service-connected right knee disability.  The examiner explained that the service treatment records showed no indication that the Veteran injured his back following the APC event, which there likely would have been.  If there had been shrapnel wounds in the back, they were likely superficial enough that they did not leave marks and would have healed and blended into the surrounding skin.  No retained shrapnel was ever mentioned in the spine x-rays taken over the years.  In any case, a 1979 medical record was silent for any back complaints.  A November 1983 record stated that the Veteran had back pain for two years, indicating an onset of 1981.  The 1984 note from Dr. W.V.C was reviewed and the examiner noted that the etiology indicated by the physician was the congenital factor and his work in cold temperatures as a meat cutter.  Though the Veteran reported hurting his back following the APC accident to the 1984 VA examiner, such was not confirmed by review of the record.

With regard to the right knee disability, the examiner found it to be unrelated to the back condition.  The examiner explained that the claims file did not show any relation between complaints of back pain and right knee pain.  In the 1980s, the Veteran hurt his back lifting or as a meat cutter.  In 1990, he hurt his back while driving a long distance.  In 2009, he had a back flare-up after completing heavy lifting which resulted in pain down his right leg to his foot and made it so he was unable to walk.  Physical therapy records, while showing an antalgic gait, did not demonstrate that such was related to a right knee disability.  There was no mention of physiological imbalance of the right knee or that the right knee was a major problem.  There was no indication of a leg length discrepancy that could cause any significant lurching or swaying of the gait to increase stress on the spine.  There was no history of spine fracture with subsequent arthritis because of the knee.  Therefore, the Veteran's low back disability was due to causes other than his service or service-connected right knee disability, to include the congenital L5 sacralizaltion and occupational and daily stresses.

The evidence of record contains multiple medical opinions concerning whether the Veteran's current back disability is related to an injury during active service.  In this case, the Board finds the October 2010, August 2012, and January 2013 VA opinions are entitled great probative value compared to multiple private and VA physician statements concerning whether the Veteran's claimed back disability is related to an injury during active service.  

First, with regard to service connection for a back disability on a presumptive basis, no arthritis of the spine was found on separation examination.  Upon VA examination in September 1979 (9 years after separation), his back was normal and he made no complaints of back pain.  No arthritis of the spine was diagnosed.  Therefore, service connection for a back disability, or for arthritis of the back, is not warranted on a presumptive basis.

On a direct basis, the Board has considered the positive medical opinions of record.  In a December 1984 VA doctor's statement, it was noted that the Veteran hurt his low back after being blown off a tank in Vietnam in 1969.  In two statements dated in 1995 and 2004, an additional VA doctor opined that the Veteran had received a back injury in Vietnam and also generally noted that all of the Veteran's medical problems "stem from his military service or the stress of trying to cope with it."  A February 2009 private statement is to the same effect.  However, the Veteran's available service treatment records do not show that the Veteran suffered from a back injury during service.  Pursuant to a prior Board remand, efforts were made to obtain any additional service treatment records, which may have included hospital reports; however, no such reports were available.  Each of these medical statements appears to be based on the Veteran's reported history and, therefore, have little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the Veteran that is unsupported by clinical evidence is not probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).

In that regard, the Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229   (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  

In this case, the service treatment records are completely negative for any indication of a back injury.  In service, the Veteran did receive a thorough examination related to his right knee disability and at that time, there was no indication of a back disability or injury.  As more than one VA examiner has pointed out, a back injury would have very likely been reported in association with the knee injury, which necessitated surgery.  And, even if there had been shrapnel in his back from the mortar attack (although there is no indication that such was the case) the 2013 VA examiner explained that such would have had to have been superficial in nature, and acute rather than chronic, as no shrapnel has been seen on x-ray examinations and the Veteran's back disability was clearly shown to begin in a congenital nature.  Thus, there a clear lack of any indication of a back injury in service.  Also, however, there is a credibility issue with regard to the Veteran's report of a back injury in service.  For, on earlier VA examination conducted in 1979, the Veteran made no mention of a back injury in service whatsoever.  He also did not report any in-service back injury on 1984 VA examination, instead stating, in his own words, that his right leg was injured in a mortar attack.  His theory that his back disability began in service did not emerge until December 1984, 14 years following service.  Prior to that, he stated only that he noticed back pain related to his occupation.  Therefore, his later statements of onset are simply inconsistent with his earlier statements both to the VA and to physicians.  That inconsistency lowers his credibility and further bolsters the probative VA opinions that there was no indication of a back injury or disability in service or for many years following service.  It also lowers the value of the Veteran's statement in 2013 that be began treatment for his back in the 1970s, since prior to the early 1980s, he never spoke of a back injury or back pain to the VA or to physicians.  Thus, because the Veteran's statements of in-service onset of a back disability are less credible, the positive opinions based upon those statements also lack probative value.  Such is also the case with the August 1994 VA statement that the Veteran's "last lumbar spine examination confirmed that the amount of bone growth, scar tissue and nerve damage are consistent with the 1969 back surgery," because that statement is also based upon the Veteran's report only and that report is shown to lack credibility.  The service treatment records do not show that the Veteran underwent any type of back surgery or shrapnel removal during active service, or that he even injured his back in service.

The preponderance of the evidence is against a link between the Veteran's current back disorder and military service.  The first objective showing of back problems in the record is the January 1984 claim, approximately14 years after service.  The accompanying evidence showed back complaints beginning around 1981.  And, although the Veteran has submitted several statements from himself, his family, and his friends linking his current back disorder to military service, the Board finds the reports less than credible.  In fact, the statements regarding continuous symptoms are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has made such a determination because there is no indication of a low back disability in service or on separation from service, and, importantly, there is no real indication in the medical evidence that the Veteran in fact sought care for any symptoms of pain or problems related to his back for many years following service.  Despite the Veteran's statements that he self-medicated with pain medication for 40 years and sought treatment in the 1970s for back pain, the available medical evidence does not reference any prior treatment or diagnosis for the back prior to 1983.  Rather, the VA examination conducted in 1979 was negative for any back pain or problems, and the records in the 1980s consistently report back pain beginning in around 1981 and not beforehand, much less in service or immediately following service.  Thus, the Board finds that the positive opinions in this case, as well as the supportive lay statements, are based upon the Veteran's reported history without reference to the service treatment records or post-service medical records that contradict the opinions and statements.  The Board has relied on the absence of evidence in the service treatment records, as well as the lack of continuous symptoms for over a decade following service, and the inconsistent, and thus less credible, statements of service incurrence and continuous symptoms, in making these determinations.  Therefore, the probative VA opinions in this case outweigh the less credible medical opinions and statements.  The 2010, 2012, and 2013 VA examinations thoroughly explained the opinions reached and, in a detailed manner, linked the Veteran's current back disability instead to his congenital L5 sacralization and occupational stress. 

With regard to service connection for a back disorder on a secondary basis, the 2010, 2012, and 2013 VA examiners opined that the Veteran's back disorder was less likely than not caused or aggravated by his service-connected right knee disorder because there was no objective evidence that the Veteran's service-connected right knee disorder was of such severity to cause or aggravate his back disorder, and treatment for the right knee and back has run on separate courses.  The altered gait noted on examinations, as pointed out by the Joint Motion, has been determined to be associated with low back trouble in the physical therapy records, rather than to a right knee disability affecting the low back.  There was simply no indication that the altered gait was caused by the right knee, in turn affecting the low back.  It was rather the other way around, wherein the low back caused an altered gait.  Despite whether the Veteran was prescribed a cane for balance, VA examination has uncovered the reason for the altered gait and use of a cane as due to either the low back disability or due to previous strokes.  Such was determined because the VA records have not indicated that the Veteran's right knee disability was a major concern or trouble for him necessitating a cane, or that use of a cane for a right knee disability has affected the back.  Therefore, a connection because the use of a cane and/or having trouble walking on the right side and the Veteran's back disability has not been made with any medical certainty.  The August 2009 VA opinion was clearly speculative on that front.  Speculative opinions are not weighted to the same degree as those made with a 50 percent probability or higher, like the three later opinions.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  As the 2012 VA examiner explained, although subjectively it was understandable that such a connection would be made, objectively, or upon medical review, there was no evidence to relate the right knee disability and the back disability.  Under the law, when the question at hand is one that requires medical expertise, as is the case here, less weight is placed on the unqualified lay statement.  

In that regard, while the Veteran contends that his current back disorder is related to military service or to his service-connected right knee disability, the Board accords his statements regarding the etiology of this disorder less probative value as he is not competent to opine on such a complex medical question.  It is true that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

While the Veteran is competent to state that he hurt his back in service after the APC event, he is not competent to state that his currently diagnosed back disability was caused or aggravated by that event because he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill and review of the physical findings in service and since service.  The same is true on a secondary basis.  Although the Veteran is competent to state that he experiences right knee pain and back pain, and that he feels that his knee is affecting his back, he is not competent to opine as to whether his right knee disability has caused or aggravated his back disability.  Rather, the probative medical evidence and opinions have demonstrated that the right knee disability is not severe enough, or not of a clinical picture, to cause or permanently aggravate the lumbar spine.

In this case, even applying the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b) and assuming that this Veteran received a back injury alleged to have been incurred in combat during active service, a preponderance of the competent medical evidence of record is against a finding that the Veteran suffers from a current back disability that is etiologically related to an injury during his active service.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  Service connection for a back disorder is denied.

Numbness of the Feet 

Service treatment records do not show any complaints, treatment, or diagnosis of numbness of the feet.  Competent medical evidence of record, including VA treatment notes, private treatment notes, and multiple VA examination reports, shows findings of radiating pain, paresthesias of the legs, leg numbness, peripheral neuropathy, posterior tibial tendonitis, and lumbar radiculopathy.  In a February 1992 VA examination report, the examiner indicated that the Veteran suffered from paresthesias of the legs secondary to the lumbar disc disease.  In an October 2005 VA examination report, the examiner detailed that the Veteran's bilateral foot conditions of peripheral neuropathy and posterior tibial tendonitis began in 2003 and were not related to his military service.  In August 2009, the VA examiner determined that it was at least as likely as not that the Veteran's numbness of the feet was related to his lumbar stenosis. 

None of the medical evidence of record shows that the Veteran suffered from any foot condition during active service.  Further, a chronic bilateral foot disability is first shown much later than one year after separation from active service.  Consequently, entitlement to service connection for numbness of the feet on a direct basis is not warranted.  While the Veteran's numbness of the feet is related to his back disorder, service connection for a back disorder is not in effect.  Therefore, service connection for numbness of the feet on a secondary basis is also not warranted.  There is no competent or probative medical evidence to demonstrate otherwise.  As the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability is denied.

Service connection for numbness of the feet is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


